Citation Nr: 0322555	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 
10 percent for chronic allergic pruritis.

3.  Entitlement to a disability rating in excess of 
60 percent for asthma.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney at 
Law




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for a skin disorder, asthma, and PTSD.  The 
veteran perfected an appeal of that decision.

The veteran's appeal was previously before the Board in 
October 2000, at which time the Board granted service 
connection for chronic allergic pruritis and asthma and 
remanded the issue of entitlement to service connection for 
PTSD to the RO for additional development.  In a February 
2001 rating decision the RO effectuated the Board decision by 
assigning a 30 percent rating for asthma and a 10 percent 
rating for chronic allergic rhinitis effective with the date 
of the veteran's claim in February 1998.  The veteran's 
representative submitted a notice of disagreement with the 
ratings assigned for asthma and the skin disorder, also 
contending that he is entitled to TDIU.  

In a January 2002 rating decision the RO Decision Review 
Officer increased the rating assigned for asthma from 30 
percent to 60 percent.  The Decision Review Officer also 
denied entitlement to TDIU.  In February 2002 the RO issued a 
statement of the case that included the issues of entitlement 
to increased disability ratings assigned for asthma and the 
skin disorder, but did not include the issue of TDIU.

In February 2002 the veteran's representative submitted 
additional correspondence to the RO pertaining to the 
veteran's appeals.  By interpreting that correspondence in a 
liberal manner, the Board finds that the representative's 
statements are sufficient to constitute a substantive appeal 
as to the ratings assigned for asthma and the skin disorder.  
See Herndon v. Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002) 
[the Board is required to liberally construe the veteran's 
pleadings].  Those issues are, therefore, properly within the 
Board's jurisdiction.  The TDIU issue will be discussed 
below.

Issue not on appeal

The Board notes that in a December 2002 VA Form 9 the veteran 
expressed disagreement with the effective date assigned for 
the 60 percent rating for asthma.  That document does not 
constitute a valid notice of disagreement with the assigned 
effective date because it was submitted to the Board, not the 
RO.  See 38 U.S.C.A. § 7105(b) (West 2002) ; 38 C.F.R. 
§ 20.300 (2002); Gallegos v. Gober, 289 F.3d 1309, 1314 (Fed. 
Cir. 2002) [in order to constitute a valid notice of 
disagreement the document must be filed with the agency of 
original jurisdiction].  Accordingly, that issue is not in 
appellate status.  See 38 C.F.R. § 20.200 (2002).

Motion to withdraw as representative

In a June 2003 statement the veteran's representative 
notified the Board of her intended withdrawal of 
representation of the veteran before VA.  In letter dated  
July 15, 2003 the undersigned, as the Veterans Law Judge 
assigned this case, informed the representative that her 
request had failed to comply with the requirements of 
38 C.F.R. § 20.608(b)(2) (2002), a copy of which was attached 
to the letter.   Specifically, the representative was 
informed that she had failed to show good cause for 
withdrawing as representative and she had failed to file with 
the Board a return postal receipt showing that the veteran 
had been properly notified of her withdrawal.

A response letter dated July 23, 2003 was received by the 
Board. The representative stated in her response that notice 
had been sent to the veteran by certified mail, but that the 
veteran had failed to claim the mail.  She did not provide, 
however, any explanation for her withdrawal.  In the absence 
of any stated cause, the Board finds that she has failed to 
establish good cause for the withdrawal.  Her request to 
withdraw as representative of the veteran before VA is, 
therefore, denied.


REMAND

In a VA Form 9, Appeal to Board of Veterans Appeals, 
submitted to the Board in December 2002 the veteran requested 
a hearing before a member of the Board at the RO.  That 
hearing has not yet been provided.

In Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability.  The veteran has 
appealed the disability ratings assigned for asthma and the 
skin disorder, and he has also submitted evidence of 
unemployability due to his service-connected disabilities.  
The Board finds, therefore, that his appeal of the assigned 
ratings incorporates the issue of entitlement to a total 
rating based on individual unemployability.  See Roberson, 
251 F.3d at 1384.  The veteran has not, however, been 
provided a statement of the case pertaining to that issue.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.	After undertaking any development 
deemed appropriate on the issue of 
entitlement to a TDIU, the issue 
should be adjudicated that issue.  If 
entitlement to TDIU is denied, the 
veteran and his representative should 
be provided a statement of the case 
pertaining to that issue as well as 
notice of his appeal rights.

2.	The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs expeditious handling of all cases 
that have been remanded by the Board.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


